Citation Nr: 1139120	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  02-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected lumbar spine degenerative arthritis and degenerative disc disease with herniated pulposus.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected lumbar spine degenerative arthritis and degenerative disc disease with herniated pulposus.

3.  Entitlement to an increased evaluation for service-connected lumbar spine degenerative arthritis and degenerative disc disease with herniated pulposus, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1991 to December 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2001, September 2003, and January 2006 rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and November 2007 and March 2010 Board remands.

In June 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disorder is not caused or permanently worsened by a service-connected disability.

2.  The Veteran's lumbar spine degenerative arthritis and degenerative disc disease with herniated pulposus (lumbar spine disability) is manifested by persistent complaints of back pain radiating into the bilateral lower extremities and objective evidence of muscle spasms and pain with little relief. 

3.  The Veteran's decreased sensation, right thigh, associated with degenerative arthritis, lumbar spine, and degenerative disc disease L4-L5 with herniated nucleus pulposus (right lower extremity disability), is manifested by decreased sensation and radiating pain to the right lower extremity.


CONCLUSIONS OF LAW

1.  A cervical spine disorder is not secondary to the service-connected lumbar spine disability.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2011).

2.  The criteria for a 60 percent evaluation for the service-connected lumbar spine disability, but no more, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); VAOPGCPREC 3-00.

3.  The criteria for an evaluation in excess of 10 percent for a right lower extremity disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   Although full notice was not sent to the Veteran prior to initial adjudication of these claims, there is no prejudice to the Veteran in proceeding to appellate adjudication.  This is because August 2001, March 2006, and January 2008 letters provided the appropriate notice to the Veteran and were followed by a readjudication of the claim in a June 2011 supplemental statement of the case (supplemental SOC).  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and identified private medical records have been obtained.   VA provided the Veteran with an adequate medical examination with respect to his service connection claim - the examination was conducted upon a review of the medical evidence in the claims file and provided a secondary service connection opinion with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination be adequate).  VA also provided the Veteran with adequate examinations regarding his lumbar spine disability in March 2000, February 2001, July 2003, March 2005, July 2009, and May 2010.  Although not all of the examinations were conducted upon a review of the claims file, they are otherwise adequate because each contains a relevant medical history obtained from the Veteran and a thorough spinal examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony regarding both of these claims at a June 2007 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in November 2007 and March 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The November 2007 remand requested the following development:  send appropriate VCAA notice; obtain VA medical records dated beginning in February 2006; and provide the Veteran with an examination regarding his lumbar spine.  Notice was provided in a January 2008 letter.  A July 2009 VA examination was conducted regarding the Veteran's lumbar spine disability, and VA medical records for the relevant time period were obtained.  The March 2010 remand requested the following additional development:  obtain or confirm that all VA records from March 2009 were associated with the claims file; obtain SSA records; and provide the Veteran with an examination and secondary service connection opinion regarding the cervical spine claim.  The SSA records were obtained in April 2010.  A cervical spine examination was conducted in May 2010, and a March 2009 VA examination regarding the peripheral nerves and scars was associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

I.  Service connection

Secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In making its determination, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  This provision is effective October 10, 2006.  Because the Veteran's claim was filed prior to that time, and this provision places additional evidentiary requirements upon the Veteran, the Board finds that it does not apply to his claim.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The evidence of record demonstrates that the Veteran has a current cervical spine disability.  VA medical records beginning in 2000 demonstrate that the Veteran began reporting neck pain.  There are various cervical spine diagnoses of record to include cervicalgia, cervical disc protrusions, chronic neck pain, canal stenosis, cervical spondylosis, and cervical disc herniations.  Accordingly, the issue to be resolved is whether the Veteran's current cervical spine disability was caused or aggravated by the service-connected lumbar spine disability.  

The Veteran's STRs are silent for neck complaints, treatment, or injury.  Reports of medical examination from July 1980, August 1984, February 1989, and December 1991 noted that upon clinical evaluation there was normal neck and spine.  

In a February 2000 VA record, he reported that his back pain had been radiating to his neck for at least 3 weeks.  In a January 2001 VA record, the Veteran reported neck pain that began in August.  

A May 2010 VA cervical spine examination with July 2010 addendum was conducted upon review of the claims file.  The Veteran reported that during service he tripped over a foxhole and had onset of neck and back pain 2 days later.  He stated that he was seen during service and was told he was having muscle spasms.  The VA examiner conducted a thorough physical examination of the Veteran and provided a diagnosis of cervical disc degenerative disease.  The examiner opined that the cervical spine degenerative disc disease was not caused or aggravated by the lumbar spine disability.  The examiner noted that that the lumbar spine was remote in distance from the cervical spine, that degenerative disc disease was not contagious or spreadable, and that the cervical disc degeneration was independent of the lumbar disc degeneration.  
The Board finds that the evidence of record does not support a finding of secondary service connection for a cervical spine disorder.  There is a currently diagnosed cervical spine disorder, as the VA records contain various diagnoses, including cervical spine degenerative disc disease.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The persuasive evidence of record, however, demonstrates that the Veteran's cervical spine disorder was not caused or aggravated by his service-connected lumbar spine disability.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  The Veteran has stated that his neck pain is pain radiating from his lumbar spine.  Although he is competent to report the location of his neck pain and how he perceives it to be progressing in his body, he is not competent to provide a link regarding causation and aggravation of degenerative disc disease because that determination requires specialized medical knowledge regarding spinal joints, bones, and discs.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology).  The Veteran has not asserted that he has such specialized knowledge.  Accordingly, his testimony is not assigned significant weight.  

To the contrary, the VA examiner has provided a competent opinion that the cervical spine disorder was not caused or aggravated by this lumbar spine disability.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (noting that absent a challenge, VA need not present evidence of an examiner's qualifications prior to reliance on an examiner's opinion).  The examiner provided supporting rationale for the opinion, noting that the lumbar spine was remote from the cervical spine, the disease was not contagious or spreadable, and that degeneration of the cervical discs was independent of the lumbar spine disc degeneration.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board thus assigns significant weight to this medical opinion.  Accordingly, as the persuasive evidence of record indicates that the cervical spine disorder was not caused or aggravated by the service-connected lumbar spine disability, secondary service connection is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Preliminarily, the Board notes that the Veteran was assigned a 100 percent evaluation for the lumbar spine disability, effective March 26, 2003 to May 1, 2003.  Because the Veteran received the maximum schedular rating for that time period, there is no issue in controversy regarding that evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that a veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  That time period is thus not considered below, in regards to the lumbar spine evaluation.  

Additionally, however, a separate evaluation was assigned for a right lower extremity neurological manifestation of the Veteran's lumbar spine disability, effective March 26, 2003.  He specifically noted his disagreement with this evaluation in a June 2004 submission.  Thus, prior to March 26, 2003, the Board will consider entitlement to separate evaluations for any neurological manifestations of the Veteran's service-connected lumbar spine disability.  On after March 26, 2003, however, the Board will consider the assignment of separate evaluations for any neurological manifestation, except for manifestations of the right lower extremity.  The Board will also consider the issue of an increased evaluation for the right lower extremity neurological manifestation.  

Furthermore, the Veteran was previously assigned a separate evaluation for a lumbar spine scar due to surgery required by his service-connected lumbar spine disability, effective March 6, 2000.  He did not appeal this evaluation and the issue of a separate evaluation based on a scar is not part of this appeal.  

During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the spine, effective September 23, 2002 and September 26, 2003.  67 Fed. Reg. 54345 (2002); 68 Fed. Reg. 51454-51458 (2003).  When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  If application of an amended regulation has a retroactive effect, then the regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147, 1153 (Fed. Cir. 2008).  But even if the amended versions are more favorable, the amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000) (noting that the Board may need to separately apply the pre-amendment and post-amendment version of an amended regulation to the facts of the case in order to determine which provision is more favorable, unless it is clear on its face); Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).  

To determine if a regulation change produces retroactive effects, VA must consider 1) the nature and extent of the change of the law, 2) the degree of connection between the operation of the new rule and a relevant past event, and 3) familiar considerations of fair notice, reasonable reliance, and settled expectations.  Princess Cruises v. United States, 397 F.3d 1358, 1362-63 (Fed. Cir. 2005) (citing Landgraf v. USI Film Products, 511 U.S. 244, 270 (1994)).  A new regulation has retroactive effects if it is less favorable to a claimant than the old regulation; a liberalizing law or regulation does not have retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2004).  

The Board has determined that application of the revised spine regulations in this case produces retroactive effects.  Rodriguez, 511 F.3d at 1153 (noting that revised regulations that produce retroactive effects may not be applied).  Within each section after the enactment of the new regulations, the Board has separately applied the pre-amendment and post-amendment regulations to the facts to determine which provisions are more favorable.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422.  As is further addressed below, application of the spine regulations in effect prior to September 26, 2003 results in the assignment of a 60 percent evaluation.  Under the revised regulations, however, the Veteran's lumbar spine disability only warrants a 40 percent evaluation.  Thus, the new regulations are less favorable to the Veteran.  Accordingly, the 60 percent evaluation assigned to the Veteran's lumbar spine disability under the pre-amendment regulations has been continued throughout the time period, but the post-amendment regulations are also considered herein.  

      A.  Lumbar spine evaluation prior to September 23, 2002

Prior to September 23, 2002, the Veteran's lumbar spine disability is evaluated as 40 percent disabling under the diagnostic code for intervertebral disc syndrome (IVDS) which contemplates severe IVDS with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In a January 2000 VA medical record, the Veteran reported mild to moderate low back pain and denied radicular leg pain.  Neurological examination remained unremarkable.  In a February 2000 VA record, the Veteran reported low back pain.  Upon examination, there were paralumbar spasms, positive straight leg raising, and a decreased range of motion.  

A March 2000 VA spine examination was conducted.  The Veteran reported constant excruciating pain, weakness, stiffness, fatigue, and lack of endurance.  Flare-ups were brought on by standing and alleviated by rest.  He stated he was unable to vacuum, cook, shop, push a lawn mower, take out trash, climb stairs, or garden due to the sharp pains going down his legs.  Upon examination, there was an abnormal, limping gait.  There was severe tenderness of the lumbar region.  There was flexion to 60 degrees due to pain; extension to 35 degrees; bilateral lateral flexion to 40 degrees with right-sided pain; and bilateral rotation to 35 degrees with right-sided pain.  There was 4/5 lower extremity motor strength due to pain, abnormal sensory examination due to decreased pinprick sensation on the right and left thigh and right leg, but negative straight leg raising.  Reflexes were within normal limits.  The Veteran stated that the effect on his activities of daily living was limited because he hardly did anything at home.  The effect on his job was that he was frequently unable to do his job due to pain.  An x-ray of the lumbar spine was unremarkable.  A January 2001 VA record noted chronic low back pain.

A February 2001 VA examination was conducted.  The Veteran reported low back pain, weakness, and stiffness, with pain radiating down his left lower extremity.  The pain was 8/10 with episodes of 10+ pain occurring a few times per month, lasting a few hours to a few days.  He took medication, but it did not provide complete relief.  He avoided all kind of lifting and bending and sitting more than one hour.  He wore a lumbar support.  There was flexion to 50 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral rotation to 20 degrees.  The lumbar spine pain and spasms limited the range of motion.  There were paralumbar spasms with tenderness upon palpation.  There were no postural abnormalities, good muscle tone and bulk, negative straight leg raising tests, intact and symmetrical deep tendon reflexes, and no sensory loss.  An x-ray of the lumbar spine was unremarkable.  The Veteran stated he quit his job as a security guard in December 2000 due to progressive low back pain.  The diagnosis was status post laminectomy at L4/L5, secondary to herniated nucleus pulposus, resolved with positive postoperative findings of well-healed surgery and positive clinical findings of chronic muscular spasms of the lumbar spine.  

In a May 2001 VA medical record, the Veteran reported low back pain.  In June 2001 VA records, the Veteran reported pain that radiated to the back of the thighs and legs.  The pain was 7-8/10.  There was mild tenderness over the lower lumbar spine with paraspinal spasms.  There was forward flexion to 60 degrees and extension to 20 degrees.  Sensation was intact to the lower extremities.  A June 2001 CT scan showed mild degenerative joint disease, disc bulge at L4-L5 and L5-S1, and disc protrusion at L4-L5.  In a November 2001 VA record, the Veteran reported low back pain of 6-7/10.  The pain was aching and sharp, was worsened by standing and bending, and interfered with his activities.  In a March 2002 VA record, the Veteran reported back pain that was aching, was worsened by standing, and was improved by pain medications.  The pain was interfering with his activities of daily living and working.  The examiner ordered physical therapy.  The Veteran had lumbar muscle spasms.  There was a normal gait.  

In June 2002 VA medical records, the Veteran reported low back pain of 6/10 that was tingling.  The pain was worsened by standing and improved by lying down.  Upon examination, there was generalized tenderness over the lower lumbar spine and paraspinal spasms.  Forward flexion was to 30 degrees and extension was to 10 degrees.  There were no motor or sensory deficits of the lower extremities.  Deep tendon reflexes were +1 in the knees and ankles.  

Prior to September 23, 2002, a maximum 60 percent evaluation is assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The Board finds that the evidence of record supports the assignment of a 60 percent evaluation for intervertebral disc syndrome.  The Veteran provided competent and credible lay evidence of low back pain that radiated to his bilateral lower extremities.  See Caluza, 7 Vet. App. at 511; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  He denied radicular pain in January 2000, but otherwise he reported persistent symptomatology.  The objective medical evidence of record does not contain a diagnosis of neurological manifestations.  But the March 2000 VA spine examination noted decreased sensation of the bilateral lower extremities.  Additionally, the diagnostic code requires only evidence of symptoms.  Further, the objective evidence of record demonstrates the presence of lumbar spine spasms as noted in February 2000, February 2001, June 2001, March 2002, and June 2002 VA medical records.  Thus, the disability picture demonstrates persistent complaints of radiating pain with objective evidence of muscle spasms.  Resolving all reasonable doubt in favor of the Veteran this more closely approximates a 60 percent evaluation.  38 C.F.R. §§4.3, 4.7.   Accordingly, the Board finds that a 60 percent evaluation is warranted prior to September 23, 2002.

The Board has considered the application of other diagnostic codes in effect prior to September 23, 2002.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For ankylosis of the spine, a 100 percent evaluation is assigned for unfavorable ankylosis with marked deformity and involvement of major joints or without other joint involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Here, however, there was forward flexion to 30, 50, and 60 degrees, and extension to 10, 20, and 35 degrees.  This does not more nearly approximate fixation, or ankylosis, of the spine.  Accordingly, an evaluation in excess of 60 percent is not warranted under this diagnostic code.  

Additionally, an evaluation in excess of 60 percent is not provided for cervical spine limitation of motion or ankylosis, dorsal spine limitation of motion and ankylosis, lumbar spine limitation of motion and ankylosis, lumbosacral strain, or sacro-iliac injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5287-92, 5294-95 (2002).  Further, the evidence of record does not demonstrate any fracture of a vertebra that is due to the service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  Moreover, no separate evaluation is for assignment based on neurological manifestations of the lumbar spine disability as the Veteran's reports of pain radiating into the bilateral lower extremities are considered within the 60 percent evaluation.  Prior to September 23, 2002, a 60 percent evaluation, but no more, is warranted.

B.  Lumbar spine evaluation on and after September 23, 2002 and prior to March 26, 2003

For this time period, the Veteran's lumbar spine disability is assigned a 40 percent evaluation for IVDS under the revised criteria, which contemplates IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

In a December 2002 VA medical record, the Veteran reported low back pain without numbness or tingling.  In a March 17, 2003 VA record, the Veteran reported low back pain of 7-8/10.  The examiner noted that a CT scan showed degenerative joint disease, disc bulge, and disc protrusion, but found clinically there were no neurological deficits.  The examiner planned to admit the Veteran into the domiciliary for intensive rehabilitation as the Veteran lived 70 miles away.  On March 25, 2003, the Veteran was admitted into the domiciliary with chronic low back pain with radiation.  A March 26, 2003 VA record noted radiating pain.  

Under the revised criteria for IVDS, a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  IVDS is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  Here, the Veteran did not report, and the medical evidence of record did not indicate, any incapacitating episodes.  An increased evaluation on this basis is thus not warranted.  The revised criteria, therefore, produce retroactive effects because the criteria do not provide for a 60 percent evaluation.  See VAOPGCPREC 3-00; VAOPGCPREC 7-03. 

The Board thus must consider and apply diagnostic codes in effect prior to September 23, 2002.  See Schafrath, 1 Vet. App. 589; VAOPGCPREC 3-00; VAOPGCPREC 7-03.  Under the former criteria for IVDS, a maximum 60 percent evaluation is assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As above, although the objective medical evidence is less than supportive, the Veteran has continued to report pain that radiated down his bilateral legs.  Additionally, VA admitted the Veteran to inpatient intensive rehabilitation based on chronic low back pain with radiation.  Further, a CT scan showed disc problems.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture more nearly approximates IVDS with persistent symptoms compatible with sciatic neuropathy.  See 38 C.F.R. §§ 4.3, 4.7.  Accordingly, a maximum 60 percent evaluation is for assignment.  

The Board has considered the application of other potentially applicable diagnostic codes in effect from September 23, 2002 to March 26, 2003.  See Schafrath, 1 Vet. App. 589.  For ankylosis of the spine, a 100 percent evaluation is assigned for unfavorable ankylosis, with marked deformity and involvement of major joints or without other joint involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  There are no range of motion findings for this time period, but nothing suggests that the findings would be dissimilar to the time periods before and after this period, during which there is no limitation of motion that more nearly approximates ankylosis of the spine.  Accordingly, an evaluation in excess of 60 percent is not warranted on this basis.

Additionally, an evaluation in excess of 60 percent is not provided for cervical spine limitation of motion or ankylosis, dorsal spine limitation of motion and ankylosis, lumbar spine limitation of motion and ankylosis, lumbosacral strain, or sacro-iliac injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5287-92, 5294-95 (2002).  Further, the evidence of record does not demonstrate any fracture of a vertebra that is due to the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5285 (2002).  Accordingly, an evaluation in excess of 60 percent is not warranted.  

As above, any separate evaluations based on neurological manifestations of the lumbar spine disability are not warranted because the Veteran's reports of radiating pain form the basis for the 60 percent evaluation.  See Esteban, 6 Vet. App. at 269 (noting that separate evaluations are permitted when the symptomatology does not overlap).

C.  Lumbar spine evaluation on and after March 26, 2003 and prior to September 26, 2003

For this time period, the Veteran's lumbar spine disability is assigned a 40 percent evaluation for IVDS, which contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

A July 2003 VA examination was conducted without the claims file.  The Veteran reported constant pain.  If he stood longer than 15 minutes he had an aching burning of the lateral aspect of his right leg.  When he walked, his right leg had a tighter feeling than his left leg.  The pain was severe upon bending, flexing, picking anything up, and sitting or standing longer than 35 minutes.  The pain ranged from dull to sharp, and was moderate to severe.  He had periods of flare-up a few times per day.  The alleviating factors were moving around, standing, or taking pain medications.  He denied bowel or bladder complaints but reported decreased sensation on the right upper thigh.  He stated that doctor told him to stop driving a truck, so he began driving a school bus.  He was currently unemployed as he had not been not rehired the past school year.  The low back pain affected his daily activities.  He was unable to cut his grass or drive longer than one hour without increased back pain.  Upon examination, there was a symmetrical lumbar spine without spasms.  There was flexion to 70 degrees, bilateral flexion to 30 degrees with pain, and extension to 30 degrees with pain.  Sensory examination showed decreased sensation on the right outer thigh, but intact sensation over all other aspects of the lower extremities.  There was no muscle atrophy, 5/5 bilateral strength of the lower extremities, 4/5 reflexes of the knees, and 3/5 reflexes of the Achilles tendons.  There was no bowel or bladder incontinency, negative Lasegues sign, and negative straight leg raises.  An x-ray showed minimal narrowing of the L4-L4 and L5-S1 disc spaces, may be secondary to mild disc disease.  

In a July 2003 VA medical record, the Veteran reported low back pain.  He was only able to sit for approximately one hour, stand for 10 to 15 minutes, or walk for 35 minutes before he experienced severe pain in his low back and a tingling in the lower legs.  Approximately 2 weeks prior, he had walked less than half a mile and his entire leg had tingling sensation with give-way, so he had to call someone to pick him up.  

Under the revised criteria, a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, orthopedic disabilities were evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  Here, the Veteran has not reported and the medical evidence did not demonstrate, any incapacitating episodes.  An increased evaluation on this basis is thus not warranted.  The revised criteria, therefore, produce retroactive effects because the criteria do not provide for a 60 percent evaluation.  See VAOPGCPREC 3-00; VAOPGCPREC 7-03. 

The Board thus must consider and apply diagnostic codes in effect prior to September 26, 2003.  See Schafrath, 1 Vet. App. 589; VAOPGCPREC 3-00; VAOPGCPREC 7-03.  Under the former criteria for IVDS, a maximum 60 percent evaluation is assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  In a July 2003 VA record, the Veteran provided competent and credible reports of tingling in his lower legs.  In a July 2005 VA examination, he reported symptoms that were greater in his right leg than his left leg.  See Caluza, 7 Vet. App. at 511; Layno v. Brown, 6 Vet. App. at 469-70.  Objectively there were decreased reflexes but negative straight leg raises and intact sensation, except for the right leg.  Resolving all reasonable doubt in favor of the Veteran, this disability picture more nearly approximates persistent symptoms compatible with sciatic neuropathy.  See 38 C.F.R. §§ 4.3, 4.7.  Accordingly, a maximum 60 percent evaluation is assigned.

The Board has considered the application of other diagnostic codes in effect on and after March 26, 2003 and prior to September 26, 2003.  See Schafrath, 1 Vet. App. 589.  For ankylosis of the spine, a 100 percent evaluation is assigned for unfavorable ankylosis, with marked deformity and involvement of major joints or without other joint involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Here, there was forward flexion to 70 degrees, bilateral flexion to 30 degrees, and extension to 30 degrees.  This does not more closely approximate ankylosis of the spine.  Accordingly, an evaluation in excess of 60 percent is not warranted.

Additionally, an evaluation in excess of 60 percent is not warranted for cervical spine limitation of motion and ankylosis, dorsal spine limitation of motion and ankylosis, lumbar spine limitation of motion, lumbosacral strain, or sacro-iliac injury.  38 C.F.R. § 4.71a, Diagnostic Codes 5287-92, 5294-95(2002).  Further, the evidence of record does not demonstrate any fracture of a vertebra that is due to the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  Thus, an increased evaluation is not warranted.

No separate evaluation for left lower extremity neurological manifestations is warranted as the Veteran's complaints of left lower extremity neurological symptoms are considered within the 60 percent evaluation.  The Veteran denied any bowel or bladder complaints and the right lower extremity neurological manifestations are assigned a separate evaluation as of March 26, 2003, and those symptoms may thus not be considered herein.  See Esteban, 6 Vet. App. at 269 (noting that separate evaluations are permitted when the symptomatology does not overlap).

      D.  Lumbar spine evaluation on and after September 26, 2003

The Veteran's 40 percent evaluation for this time period contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).  

In a November 2003 VA medical record, the Veteran reported low back pain with numbness and burning pain to the right lower extremity.  He was not able to sit or stand for prolonged periods of time.  A January 2004 lumbar spine MRI report noted post-surgical changes at L4-L5 with evidence of recurrent central/left paramedial disc herniation, small and not resulting in significant canal stenosis, mild developmental canal stenosis at L3-L5 due to posterior epidural lipomatosis, central disc herniation at L5-S1 with central annular tear, and no true significant canal stenosis or neural foraminal stenosis.  In a February 2004 VA record, the Veteran reported low back pain.  In a June 2004 VA record, the Veteran reported worsening low back pain with increased numbness and tingling in his legs.  He stated that bus driving aggravated his pain.  The pain was burning, sharp, and tingling, and was worsened by lying down at night.  In an October 2004 VA record, the Veteran reported stinging low back pain that was worsened by standing and sitting.  The pain interfered with enjoyment of life, physical activity, and work.  He was taking hydrocodone.  

A March 2005 VA examination was conducted without the claims file.  The Veteran reported back pain on average of 8/10, with flare-ups of 10/10 a few times per week.  Anything could cause the flare-up.  When it happened he had to get off his feet, lie down, and take a pain pill.  His pain was worsened by bending, walking, lifting, and trying to carry anything.  He used a TENS unit and moist heat.  He wore a back brace while driving, but did not use a cane, crutch, or walker.  The Veteran stated he thought he could walk about 3/4 of a mile before the pain would stop him.  He was a school bus driver and had missed about 3 months of work secondary to back pain.  It was difficult to sit still in the driver's seat due to the back problems.  He stated that his back pain limited him from bending, lifting, walking very far, going up or coming down stairs, playing sports, and doing yard work.  The Veteran stated there was no true radiation of the pain.  Upon examination, there were notable spasms in the lumbar musculature.  There was no wasting, the deep tendon reflexes were symmetrical, and extensor hallucis longus was symmetrical.  He reported a L5 and S1 dermatomal tingling pattern down the backs of the legs into the heel, although the examiner noted the reports were inconsistent.  There was forward flexion to 60 degrees, with pain beginning at 15 degrees; extension to 15 degrees; and bilateral lateral flexion to 20 degrees.  Repetitive movement did not increase limitation of motion, lack of endurance, pain, or fatigability.  Sensory examination was normal.  A CT scan found mild degenerative changes to the facet joints, annular bulging discs, and posterior disc protrusion.  An x-ray report showed mild degenerative disc disease with slight narrowing of L4/5 and L5/S1 disc spaces with mild anterior compression of L1 vertebra.

In March 2005 VA medical records, the Veteran reported severe low back pain.  He had been out of hydrocodone for 2 months and had been unable to work for 2 weeks due to the pain.  He stated that prolonged sitting or standing worsened the pain and lying down improved the pain.  His pain was 9/10 with exacerbation and 7/10 daily.  He denied loss of bowel or bladder control.  Upon examination, there was tenderness over the lower lumbar spine and mild paraspinal spasm in the lower lumbar region.  There was forward flexion to 45 degrees and full extension.  Straight leg raise test was positive bilaterally, right more than left.  There was 5/5 muscle strength, 2+ reflexes, intact sensation, and an antalgic gait.  It was noted that disk herniation at L5-S1 was contributing to the burning sensation at the posterior aspect of the right calf.  It was also noted that a January 2005 MRI showed L4/L5 recurrent central/left disk herniation and central disk herniation at L5/S1.  In May 2005 VA records, the Veteran reported worsening pain.  2 weeks prior he had had right leg gave way.  He stated that his pain was sharp, and nothing made the pain feel better.  The pain was worsened by exercise and walking and interfered with enjoyment of life and physical activity.  He was taking hydrocodone.  The assessment was chronic low back pain with radiculopathy.

In a July 2005 VA medical record, the Veteran reported numbness and tingling beneath both knees extending to the legs and feet.  His back pain was 7-8/10.  There was tenderness over the lumbar spine and paraspinal spasm.  Forward flexion was to 60 degrees and extension was to 20 degrees.  There were no motor or sensory deficits.  Deep tendon reflexes were +1 in both knees and ankles.  Straight leg raising was limited on the left side.  In an August 2005 VA record, the Veteran reported radiating pain of the bilateral lower extremities, left more than right.  He reported severe right back pain.  He was taking Oxycodone, Gabapentin, Ibuprofen, and Baclofen.  The pain was worsening.  A recent EMG showed chronic and acute changes in the low back with signs of radiculopathy.  He had continuous type burning type sensations in his feet.  Upon examination, there was give-away weakness in the lower extremities secondary to pain.  There was positive straight leg raising bilaterally, worse on the left.  There was weakness of 4/5 in the bilateral lower extremities secondary to back pain.  His reflexes were 2+ and symmetric except for the toe where the right toe was up and the left toe was down.  Sensory examination was grossly intact and coordination was normal.  There was slow ambulation with stooped posture and difficulty straightening due to pain the back. 

In November 2005 VA medical records, the Veteran reported low back pain that was burning and sharp, relieved by medication, and worsened by changing positions.  The pain interfered with caring for himself, enjoyment of life, physical activity, and sleep.  The Veteran reported worsening back pain, with numbness to his feet.  His back pain interfered with his family life and his ability to function well on the job.  He had quit work 3 weeks prior due to unbearable pain.  In a December 2005 VA record, the Veteran reported low back pain radiating down his lower extremities.  The pain was excruciating and was 8-9/10.  The Veteran reported a constant burning sensation, tingling, and numbness in both feet.  This had affected his lifestyle and his ability to keep up with his children, including an inability to socialize with them.  Upon examination, there was mild tenderness in the low back, positive straight leg raise, right more than left, bilaterally symmetric reflexes, and normal sensory, coordination, and gait.  

In a February 2006 VA medical record, the Veteran reported low back pain of 8/10, that was chronic and sharp, and was improved by relaxation and worsened by changing positions.  It interfered with physical activity and sleep.  In April 2006 VA records, the Veteran reported low back pain that was aching and sharp, improved by relaxation and worsened by prolonged standing, exercise, and bending.  The pain interfered with caring for himself, enjoying his life, physical activity, and sleep.  In June 2006 VA records, the Veteran reported a flare-up of low back pain with radiculopathy.  The pain extended to the right lower leg and foot.  He walked with a cane and limped to the right.  The pain was aching, sharp, and unbearable. The pain was worsened by standing, sitting, changing positions, exercise, and walking.  It interfered with caring for himself, enjoyment of life, physical activity, and sleep.  He was taking Baclofen and Ibuprofen. 

In an August 2006 SSA function report, the Veteran stated that he could no longer get comfortable, he winced with pain, and he only slept for 4 to 5 hours per night.  It took time to get dressed, and he could not bend as fast.  He could not sit in the tub and it was hard to get up without help.  He was not able to do chores or yard work due to the bending and stooping, but was able to drive for short periods of time and did his shopping by computer.  He stated he could not do the things he used to do, to include going to football games.  He could walk about 1/4 mile before he had to stop and rest for about 5 or 10 minutes.  His conditions affected lifting, squatting, bending, standing, reaching, sitting, kneeling, stair climbing, and completing tasks.  He used a cane for walking that was prescribed by his doctor a year earlier.  In an August 2006 SSA Disability Report, the Veteran reported that back and neck problems limited his ability to work.  He could not sit, stand, or bend for long.  He stated he quit working because he could not be on his feet walking, sitting, or standing for very long.  An examination indicated that the Veteran exhibited some discomfort when arising and walked slowly and carefully.  

In an August 2006 VA medical record, the Veteran reported radiating back pain to the left more than the right.  He took Oxycodone, Baclofen, Gabapentin, and Ibuprofen.  Upon examination, there was give away weakness in the proximal lower extremities secondary to back pain.  There was distal motor strength of 5-/5, secondary to back pain.  There were 2+ symmetric reflexes.  Sensory was grossly intact.  There was normal coordination, with slow ambulation, stooped posture, and difficulty straightening due to pain in the back and weakness of the lower extremities.  A September 2006 MRI showed interval worsening of right paracentral disc protrusion at L4/5 resulting in right neural foramina stenosis and compression of the exiting L5 nerve root.  There was normal alignment, but degenerative disc disease at L4/5.  

In November 2006 VA medical records, a lumbar spine MRI showed interval worsening of a right paracentral disc protrusion at L4/5 resulting in right neural foraminal stenosis and compression of the exiting L5 nerve root.  The Veteran reported low back pain of 7-8/10 with recent exacerbation, and pain radiating to the bilateral lower extremities, right more than left.  The Veteran was taking Oxycodone, Ibuprofen, and Baclofen.  Upon examination, there was generalized tenderness of the lumbar spine with rigidity of the lumbar muscles.  Flexion was to 70 degrees and extension was to 20 to 30 degrees.  There were no motor or sensory deficits.  A recent CT scan showed mild degenerative changes of the facet joints, bulging disk, and disk protrusion.  The examiner stated that he was planning to start therapy of lumbar traction, heat modalities, and back strengthening exercises.  

In a December 2006 VA medical record, the Veteran reported radiating back pain.  Upon examination, there was diffuse tenderness in the lumbar region with mild paraspinal spasm and a negative Lasegues test.  There were normal deep tendon jerks.  In a January 2007 VA record, the Veteran reported worsening pain radiating from his low back to his bilateral lower extremities, worse on the right than the left.  He felt a burning sensation on the lateral aspect of his leg and dorsum of his foot.  He has been maintained on Ibuprofen, Baclofen, and Neurontin.  An August 2006 EMG demonstrated a L5 radiculopathy on the right.  Upon examination, there was tenderness at the L4-5, L5-S1, and S1.  Straight leg raising was positive bilaterally, more on the right than the left.  The impression was chronic low back pain, with right radiculopathy, and questionable left lower extremity involvement.  

At the June 2007 Board hearing, the Veteran reported that his back hurt all the time and the pain level was approximately 8/10.  He wore a back brace and took Ibuprofen, Hydrocodone, and Gabapentin.  He had muscle spasms and pain down his legs with tingling and numbness.  In a December 2007 VA record, the Veteran's gait was normal with no antalgic limp.  He was able to walk on his heels and toes.  Motor strength was within functional limits.  In a January 2008 SSA Daily Living Questionnaire, the Veteran reported that due to his neck and back pain he slept 2 or 3 hours per night, did not prepare his own meals, and did not do chores, to include shopping.  He no longer did yard work, truck driving, or heavy lifting.  He stated that when he was working, he missed work due to his back and neck problem.  He was unable to keep up with his work and/or complete his work due to his pain medication.  He currently took Hydrocodone every day.

In a March 2008 VA medical record, the Veteran reported low back pain.  He stated that he had not worked in a long time due to hand pain.  Upon examination, the Veteran's gait was normal.  In a June 2008 VA record, the Veteran reported back pain.  In a September 2008 VA record, the Veteran reported low back pain that was a cramping type pain.  He was still taking his medications.  In a December 2008 VA record, the Veteran reported low back pain with numbness and tingling in the extremities.  He stated his pain was 7/10 and was aching, dull, sharp, and unbearable.  The Veteran reported that nothing improved the pain and that it was worsened by lying on his back.  The pain interfered with caring for himself, enjoyment of life, physical activity, and sleep.  He was taking Hydrocodone, Gabapentin, and Ibuprofen, but felt he was not getting effective pain relief.  In an April 2009 VA record, the Veteran reported back pain.  In a July 2009 VA record, the Veteran was seen for renewal of his back pain medication.  

A July 2009 VA examination was conducted upon review of the claims file.  The Veteran reported that he had not worked in about 5 years, and thus had had fewer incapacitating episodes because he did nothing but sit around all day.  He reported pain of the lower mid back with radiation down both legs to his feet bilaterally.  The pain never decreases and was sharp and burning.  There were flare-ups if he sat on a hard surface or stood for longer than 30 minutes at a time.  He reported that he could not do yard work, house chores, lifting, pushing, pulling, physical labor, or recreational activities.  He took Gabapentin, Ibuprofen, Methacarbamol, and occasionally Hydrocodone.  Upon examination, the Veteran walked with a limp.  The spine was tender to palpation.  There was forward flexion to 40 degrees due to pain, extension to 10 degrees due to pain, bilateral lateral flexion to 10 degrees due to pain, and bilateral rotation to 20 degrees due to pain.  Repetitive movement did not cause additional loss of motion, but there was extreme guarded/weakened movement, excessive fatigability, and incoordination.  The Veteran held his body very stiff and rigid with multiple pain behaviors including grimacing and moaning.  Sensory examination showed good sensation of the lower extremities with the exception of the lower calves at dermatome L4-S1.  There was 5/5 strength of the lower extremities without muscle atrophy.  There was 2/2 patellar and Achilles reflexes.  The diagnosis was multi-level degenerative disc disease with a more focal protrusion/herniation posteriorly and paracentrally on the right and mass effect on the right L5 nerve root.  

In March 2010 VA medical records, the Veteran reported shooting low back pain that was improved by medication and was worsened by changing positions.  The pain interfered with enjoyment of life and physical activity.  The impression included chronic low back pain secondary to degenerative joint disease.  

A May 2010 VA examination with July 2010 addendum was conducted.  The Veteran reported average back pain of 9/10 without flare-ups.  He also reported sharp pain that radiated down the posterior legs and burned his feet.  Medicine eased the pain.  He denied any incapacitating episodes in the past 12 months, stating that his pain was constant without flares.  The Veteran stated that he was not working and last worked 5 years prior driving trucks.  When he was working, he could not sit still all day and the bounding made his back worse.  He denied any effect on his home activities of daily living.  He reported occasional leg numbness, but denied bowel and bladder problems.  The Veteran walked unaided but had a back brace.  He was able to walk 1.2 miles or for an hour.  He denied any unsteadiness or history of falls.  Upon examination, there was normal gait and posture.  Forward flexion was to 50 degrees, extension was to 30 degrees, bilateral lateral flexion was to 20 degrees, left lateral rotation was to 20 degrees, and right lateral rotation was to 30 degrees, all with pain at the end range of motion.  Pain further limited forward flexion to 40 degrees, lateral flexion to 10 degrees, and right lateral rotation to 10 degrees, but there was no fatigue, weakness, or lack of endurance due to repetition.  Neurological, sensory, and motor examinations were normal.  There was also normal strength and reflexes and absent Lasegues sign.  

In an August 2010 VA medical record, the Veteran reported a long standing history of lower extremity paresthesias without complaints of overt weakness or bowel and bladder symptoms.  He had tried steroid injections.  An MRI showed multi level degenerative changes with disc herniation.  Upon examination, there was 5/5 motor strength, distal numbness in the feet, no Hoffman's, and no clonus.  In a September 2010 VA record, the Veteran reported severe low back pain for 2 weeks.  Oxycodone was not helping the pain.  In another September 2010 record, the Veteran complained of severe right sided lower back pain of 2 weeks.  He had an antalgic gait and was using a cane.  In an October 2010 VA record, the Veteran reported that his Oxycodone was not helping the pain.  The low back pain on the right side was radiating down his leg and he was not able to sleep at night.  His pain level was approximately 8/10.  In a November 2010 VA record, the Veteran reported low back pain.  

In a January 2011 VA medical record, the Veteran reported back symptoms and right lower extremity radiculopathy.  There was no change in bowel or bladder function.  The pain was so bad, he had gone to the emergency room in September 2010.  He had a slowed antalgic gait and was wearing a back brace.  There was no foot weakness or spastic gait.  He tended to maintain a forward flexed posture but was able to stand straight with discomfort.  There was significant self-restriction in lumbar range of motion.  There was positive straight leg raising on the right.  Strength was grossly intact in the bilateral lower extremities and deep tendon reflexes were symmetric.  There was no clonus.  The spine was tender to palpation at the lumbosacral region.  There was not much paraspinal muscle spasm.  The assessment was chronic low back pain with acute exacerbation from progression of the L4-L5 disc extrusion/herniation.  

Under the current IVDS criteria, a maximum 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2011).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1 (2011).  Here, the Veteran denied any incapacitating episodes and the objective medical evidence of record also did not demonstrate any physician-ordered bed rest.  An increased evaluation on this basis is thus not warranted.  The revised criteria, therefore, produce retroactive effects because the criteria do not provide for a 60 percent evaluation.  See VAOPGCPREC 3-00; VAOPGCPREC 7-03. 

The Board thus must consider and apply diagnostic codes in effect prior to September 26, 2003.  See Schafrath, 1 Vet. App. 589; VAOPGCPREC 3-00; VAOPGCPREC 7-03.  Under the prior IVDS criteria, a maximum 60 percent evaluation is assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Here, the evidence again demonstrates symptoms compatible with sciatic neuropathy as the Veteran complained of bilateral radiating pain in VA medical records dated in June 2004, July 2005, August 2005, November 2005, December 2005, August 2006, November 2006, December 2006, January 2007, August 2010, and VA examinations dated in March 2005, July 2009, and May 2010.  Additionally, he consistently reported back pain.  An antalgic gait was noted in March 2005 and January 2011 VA examinations as well as a September 2010 VA record.  Additionally, in July 2005, the examiner noted slow ambulation with stooped posture.  In a June 2006 record, the examiner noted the Veteran limped and walked with a cane.  In an August 2006 VA record, there was slow ambulation.  In a July 2006 VA examination, the Veteran walked with a limp and held his body very stiff and rigid with multiple pain behaviors including grimacing and moaning.  There were demonstrable muscle spasms in VA records dated in March 2005, July 2005, and December 2006.  And the Veteran's description of his back pain has ranged from 6/10 to 10/10, which demonstrates little relief.  Objective medical evidence of record intermittently indicates intact sensation.  But the objective evidence also intermittently demonstrates positive straight leg raises tests, negative straight leg raise tests, and abnormal reflexes.  An EMG in August 2005 showed radiculopathy, although it didn't note the extremity.  Because the Veteran's reports have been consistent and the objective evidence has fluctuated between finding abnormal and normal neurological findings, the Board finds that this disability picture more nearly approximates the criteria for a 60 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, a 60 percent evaluation is warranted.

The Board has considered the application of other diagnostic codes in effect prior to September 26, 2003.  See Schafrath, 1 Vet. App. 589.  Under the prior rating criteria that are applicable to the Veteran's lumbar spine disability and provide for an evaluation in excess of 60 percent, for complete bony fixation of the spine, a 100 percent evaluation is assigned for unfavorable ankylosis with marked deformity and involvement of major joints or without other major joint involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Throughout this time period, there was forward flexion to 40, 45, 50, 60, and 70 degrees; extension to 10, 15, 20, and 30 degrees; bilateral lateral flexion was to 10 and 20 degrees; and bilateral rotation to 20 and 30 degrees.  These findings demonstrate that the spine is not fixed or that limitation of motion does not more nearly approximately ankylosis.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, an increased evaluation is not warranted.  

The Board has considered the application of other diagnostic codes in effect on and after September 26, 2003.  See Schafrath, 1 Vet. App. 589.  Under the revised rating criteria for spine disabilities, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (2010).  Normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the lumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2010).  Throughout this time period, there was forward flexion to 40, 45, 50, 60, and 70 degrees; extension to 10, 15, 20, and 30 degrees; bilateral lateral flexion was to 10 and 20 degrees; and bilateral rotation to 20 and 30 degrees.  These findings demonstrate that the spine is not fixed or that limitation of motion does not more nearly approximately ankylosis.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, an increased evaluation is not warranted.  

Also under the revised rating criteria for spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  But here, the right lower extremity neurological manifestations are assigned a separate evaluation; the left lower extremity neurological manifestations are considered within the 60 percent evaluation; and the Veteran has consistently denied any bowel or bladder complications.  Accordingly, separate evaluations on this basis are not warranted.

	E.  Lumbar spine evaluation based on degenerative joint disease

The Board has also considered an increased evaluation, throughout the time period, under Diagnostic Code 5242, for degenerative arthritis of the spine, which is rated under Diagnostic Code 5003.  Degenerative and traumatic arthritis established by x-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  But an evaluation in excess of 60 percent is not permitted under this diagnostic code.  Accordingly, an increased evaluation is not warranted on this basis.  

	F.  Right lower extremity disability evaluation

The Veteran's right lower extremity disability is assigned a 10 percent evaluation which contemplates mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  20, 30, and 40 percent evaluations are assigned for moderate incomplete paralysis, moderately severe incomplete paralysis, and severe incomplete paralysis, with marked muscular atrophy, respectively.  An 80 percent evaluation is assigned for complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In March 2003 VA medical records, the Veteran reported low back pain radiating to the back of the right thigh.  There was extreme limitation of motion for the lower extremity with pain and tenderness.  He showed extreme apparent distress with facial grimaces.  There was unsteady gait secondary to pain and intact sensation.  In a July 2003 VA examination, the Veteran reported an aching burning of the lateral aspect of his right leg.  He reported decreased sensation on the right upper thigh.  Sensory examination showed a decrease in the sharp and dull sensation on the right outer thigh.  There was no muscle atrophy, 5/5 bilateral strength of the lower extremity, 4/5 reflexes of the knee, and 3/5 reflexes of the Achilles tendon.  In a July 2003 VA medical record, the Veteran reported he was only able to walk for 35 minutes before he experienced a tingling in the lower leg.  Approximately 2 weeks prior, he had walked less than half a mile and his entire right leg had a tingling sensation with give-way, so he had to call someone to pick him up.  In a November 2003 VA record, the Veteran reported numbness and burning pain to the right lower extremity.  In a June 2004 VA record, the Veteran reported worsening low back pain with increased numbness and tingling in his leg.  

At a March 2005 VA examination, there was no wasting, the deep tendon reflexes were symmetrical, and extensor hallucis longus was symmetrical.  The Veteran reported a L5 and S1 dermatomal tingling pattern down the back of the leg into the heel, although the examiner noted the reports were inconsistent.  Sensory examination was normal.  In March 2005 VA medical records, there was 5/5 muscle strength, 2+ reflexes, and intact sensation.  It was noted that disk herniation at L5-S1 was contributing to the burning sensation at the posterior aspect of the right calf.  

In a July 2005 VA medical record, the Veteran reported numbness and tingling beneath the knee extending to the leg and foot.  There were no motor or sensory deficits.  Deep tendon reflexes were +1 in the knee and ankle.  In an August 2005 VA record, the Veteran reported radiating pain.  A recent EMG showed chronic and acute changes in the low back with signs of radiculopathy.  He had continuous type burning type sensations in his foot.  Upon examination, there was weakness of 4/5, 2+ symmetric reflexes, grossly intact sensory examination, and normal coordination.  In November 2005 VA records, the Veteran reported numbness to his foot.  In a December 2005 VA record, the Veteran reported low back pain radiating down his lower extremity.  The Veteran reported a constant burning sensation, tingling, and numbness in his foot.  Examination showed normal sensation.

In June 2006 VA medical records, the Veteran reported radiculopathy and pain extending to the right lower leg and foot.  He walked with a cane and limped to the right.  In an August 2006 VA record, the Veteran reported radiating pain.  Upon examination, there was distal motor strength of 5-/5, 2+ symmetric reflexes, and grossly intact sensation.  In November 2006 VA records, the Veteran reported pain radiating to the right lower extremity.  Upon examination, there was no motor or sensory deficit.  In a December 2006 VA record, the Veteran reported radiating back pain.  Upon examination, there were normal deep tendon jerks.  In a January 2007 VA record, the Veteran reported worsening pain radiating from his low back to his right lower extremity.  He felt a burning sensation on the lateral aspect of his leg and dorsum of his foot.  An August 2006 EMG report demonstrated a L5 radiculopathy on the right.  

At the June 2007 Board hearing, the Veteran reported that he had pain down his legs with tingling and numbness.  In a December 2008 VA record, the Veteran reported low back pain with numbness and tingling in his right lower extremity.  At a July 2009 VA examination, the Veteran reported radiating pain down his right legs to his foot.  Upon examination, there was good sensation of the lower extremity with the exception of the lower calf at dermatome L4-S1.  There was 5/5 strength without muscle atrophy and 2/2 patellar and Achilles reflexes.  In March 2010 VA medical records, the Veteran reported shooting low back pain.  A May 2010 VA examination with July 2010 addendum was conducted.  The Veteran reported sharp pain that radiated down the posterior leg and burned his foot.  He reported occasional leg numbness.  Upon examination, there was normal gait and posture with normal neurological, sensory, and motor examinations.  There was also normal strength and reflexes.  

In an August 2010 VA medical record, the Veteran reported a long standing history of lower extremity paresthesias without overt weakness or bowel and bladder symptoms.  Upon examination, there was 5/5 motor strength, distal numbness in the foot, no Hoffman's sign, and no clonus.  In an October 2010 VA record, the Veteran reported low back pain on the right side radiating down his leg and he was not able to sleep at night.  In a January 2011 VA record, the Veteran reported right lower extremity radiculopathy.  Strength was grossly intact in the lower extremity and deep tendon reflexes were symmetric.  There was no clonus.  

Here, the Veteran has consistently reported pain, burning, and numbness of his right lower extremity.  But objective evidence has consistently showed good muscle strength, although there have been intermittent slightly reduced reflexes.  Additionally, the objective evidence shows intact sensation, except in July 2003.  These findings do not more closely approximate moderate incomplete paralysis.  As indicated by the diagnostic code, where findings support wholly sensory involvement, such as these, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Accordingly, the Board finds that an increased evaluation for the right lower extremity disability is not warranted.

G.  Lumbar spine evaluation based on additional functional limitation

The Board has also considered whether there is any additional functional loss not contemplated in the current 60 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45 (2011).  The Board notes that the Veteran has provided competent and credible lay evidence of significant back pain, radiating pain into the bilateral lower extremities, weakness due to pain, and tenderness and spasm of the lumbar spine.  He has also provided significant competent and credible evidence of how these symptoms affect his activities of daily living.  These symptoms are considered within the currently assigned 60 percent evaluation, as characteristic pain with little relief and neurological symptoms form the basis for the evaluation.  Although the Veteran provided testimony regarding significant functional limitations due to his lumbar spine disability, the Board finds that the symptoms which are causing these limitations, i.e., his constant leg and back pain with resulting spasms and tenderness, have already been accounted for in the assignment of the increased evaluation herein.  

Additionally, however, the March 2005 spine examination found that repetitive movement did not increase limitation of motion, lack of endurance, pain, or fatigability.  A July 2009 VA examination noted that repetitive movement did not cause additional loss of motion, although there was extreme guarded/weakened movement, excessive fatigability, and incoordination.  A May 2010 VA examination with July 2010 addendum noted that pain limited forward flexion to 40 degrees, lateral flexion to 10 degrees, and right lateral rotation to 10 degrees, but there was no fatigue, weakness, or lack of endurance due to repetitive use.  These findings indicate that although pain limits range of motion and caused functional limitation, there is not additional functional limitation upon which to grant a higher evaluation.  The Board finds that there is no additional functional loss not contemplated in the 60 percent rating and that an increased evaluation on this basis is not warranted.  

      H.  Lumbar spine evaluation based on extraschedular consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 60 percent is provided for certain manifestations of the service-connected lumbar spine disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability, as the criteria assess limitation of motion, functional limitations such as pain, weakness, and fatigability, and neurological manifestations.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.


ORDER

Service connection for a cervical spine disorder is denied.

A 60 percent evaluation, but no more, for the Veteran's lumbar spine disability is granted during the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.

An increased evaluation for the right lower extremity disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to provide the Veteran with appropriate psychiatric and employability examinations.

Regarding the claim of entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected lumbar spine disorder, remand is required for an additional examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where an examination is provided regarding any mental disorder, VA must request a specialist.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A.1.d.  Here, a June 2009 VA examination was provided by a "special exams clerk."  This does not appear to be a mental health practitioner or specialist.  This is particularly problematic in this appeal as the clerk determined that there was no diagnosis of a psychiatric disorder, a highly specialized determination that the Board finds should be made by a mental health practitioner.  Accordingly, remand is required so that mental health practitioner may conduct the examination.

Regarding the claim of entitlement to TDIU, this claim is inextricably intertwined with the claim for service connection for a psychiatric disorder and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  The issue of entitlement to TDIU is impacted by the resolution of the claim for service connection for a psychiatric disorder because a grant of service connection would affect the Veteran's potential entitlement to schedular TDIU.  Accordingly, remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file  outstanding records of treatment dated from February 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the presence and etiology of any psychiatric disorder.  The examiner must be a mental health practitioner.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must determine whether there is a currently diagnosed psychiatric disorder, to include depression.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as least as likely as not that any diagnosed psychiatric disorder was caused or aggravated by the Veteran's military service.  The examiner must also provide an opinion whether it is as least as likely as not that the Veteran's service-connected lumbar spine disability has caused or aggravated any diagnosed psychiatric disorder.  The examiner must specifically address an April 2003 VA record that diagnosed dysthmia secondary to low back pain and a July 2003 VA aid and attendance examination that diagnosed depression.

3.  After the psychiatric examination has been provided and the report associated with the claims file, provide the Veteran a VA examination to determine the impact of his service-connected disabilities on his employability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and reviewed by the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner must provide comment on the unsupported July 2009 VA examination conclusion that the Veteran's service-connected lumbar spine disability, including his neurological manifestations, prevents the Veteran from securing and following a substantially gainful occupation.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the remaining claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


